           Case 1:18-cr-00183-JMF Document 128 Filed 09/15/21 Page 1 of 1




Honorable Jesse M. Furman                            U.S. Department of Justice
July 28, 2021
Page 1                                               United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     September 15, 2021

BY ECF
The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                    Re:   United States v. Nicholas Genovese, 18 Cr. 183 (JMF)

Dear Judge Furman:

       I write to respectfully request that the Court remove me as counsel of record in this case
because I am leaving the United States Attorney’s Office for other employment.

          Thank you very much for the Court’s consideration.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney
                                                     Southern District of New York


                                              By:    ____________________________
                                                     Samson Enzer
                                                     Assistant United States Attorney
                                                     Tel. (212) 627-2342

cc:       All counsel of record

      Application GRANTED. The Clerk of Court is directed to terminate
      Doc. #127. SO ORDERED.




                              September 15, 2021
